 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEREK TATE,                                       No. 2:18-cv-0822 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. ANDRES, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for a court order directing the law library to provide him with legal

19   copies. ECF No. 42. Plaintiff alleges that the librarian refused to copy his motion to compel

20   discovery because the motion is twenty-five pages and there are seventy-nine pages of exhibits,

21   thereby exceeding the fifty-page limit for indigent inmates. Id. at 2-3. He claims that he is

22   unable to obtain a copy without an order from the court. Id. However, the court has already

23   received plaintiff’s motion to compel, which consists of 136 pages.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for court ordered copies,

25   ECF No. 42, is denied as moot.

26   DATED: January 14, 2020

27

28
